Exhibit 99.1 #770 – 800 West Pender Street Vancouver, BCV6C 2V6 P: 604-630-1399 F: 604-681-0894 MAG Silver Corp. June 25, 2014 For Immediate Release NR#14-07 MAG SILVER REPORTS VOTING RESULTS FROM THE AGSM Vancouver, BC MAG Silver Corp. (TSX:MAG; NYSE MKT:MVG) (“MAG” or the “Company”) announced today that at its annual general and special meeting (the “AGSM”) held on June 24, 2014, MAG’s shareholders approved by majority to decrease the size of the board to seven, elect all seven directors standing for re-election, re-appoint Deloitte LLP as the Company’s auditor, and approve the Company’s Equity Compensation Plans. The Board of Directors wish to extend their gratitude to Dr. Peter Megaw and Messrs. Eric Carlson and Frank Hallam, all of whom did not stand for re-election as directors for the ensuing year. Each of these directors has been instrumental in MAG's successes to date, and in particular, in the initial recognition of the value of property positions assembled at Juanicipio and elsewhere by the Company.Jonathan Rubenstein, Chairman of MAG, said “these individuals have been an integral part of the early and continued growth of the Company, and our shareholders have benefited greatly from their expertise, perseverance and commitment.The board thanks them for their dedicated years of service, and wishes each of them continued success in their future endeavours.”The Company will maintain its close relationship with Dr. Megaw, who will continue to lead our exploration efforts, and Frank Hallam will remain accessible to the MAG Silver Finance Committee. Detailed results of the votes held by ballot at the AGSM are set out below. Nominee Total Votes Cast Votes For % For Votes Withheld % Withheld George N. Paspalas Daniel T. MacInnis Jonathan A. Rubenstein Richard M. Colterjohn Derek C. White Richard P. Clark Peter D. Barnes Seconded Amended and Restated Stock Option Plan Share Unit Plan Directors’ Deferred Share Unit Plan George Paspalas, CEO and President of MAG Silver Corp., extends his thanks to the shareholders of the Company for their show of support. About MAG Silver Corp. (www.magsilver.com ) MAG Silver Corp. (MAG: TSX, MVG: NYSE MKT) is focused on advancing two significant projects located within the Mexican Silver Belt. Our mission is to become one of the premier companies in the silver mining industry. Currently, we are advancing the underground decline towards the high grade Valdecañas Silver vein and delineating the Desprendido and Juanicipio discoveries in Zacatecas State, all within the joint venture between MAG Silver (44%) and Fresnillo PLC (56%). In addition, we are negotiating surface access in order to further delineate our district scale, 100% owned Cinco de Mayo property in Chihuahua state, where two new silver, lead, zinc discoveries are opening up further growth opportunities for MAG Silver Corp.MAG is based in Vancouver, British Columbia, Canada. 1 of 2 On behalf of the Board of MAG SILVER CORP. "George Paspalas" CEO & Director For further information on behalf of MAG Silver Corp. Contact Michael Curlook, VP Investor Relations and Communications Website: www.magsilver.com Email: info@magsilver.com Phone:
